 MISSION FOODS CORP.Mission Foods Corporation and Salesdrivers, Help-ers and Dairy Employees Union Local No. 683,a/w the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America,Petitioner.Case 21-RC-175726 June 1986DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 7 May 1985 the Acting Regional Director forRegion 21 issued a Decision and Order in whichshe dismissed the instant petition based on her find-ing that the Employer's "jobbers" (route salesmen)were independent contractors and not employeeswithin the meaning of Section 2(3) of the NationalLabor Relations Act.In accordance with Section 102.67 of the Board'sRules and Regulations, the Petitioner filed a timelyrequest for review of the Acting Regional Direc-tor's decision, contending that these individuals areemployees. The Board, by mailgram dated 2 July1985, granted the request for review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case, including the Employer's brief on review,and concludes, contrary to the Acting RegionalDirector, that the petitioned-for individuals are em-ployees within the meaning of Section 2(3) of theAct.'The Employer is engaged in the manufactureand distribution of tortillas and relatedMexicanfood products throughout California.Itmaintains awarehousing operation and delivers its products toits retail customers through jobbers, who are re-sponsible for sellingthe Employer'sproducts in as-signed territories.The Employermaintainsthat thejobbers are independent contractors and not em-ployees,and distinguishes its relationshipwiththese jobbers from its relationship with the "com-pany drivers" it also employs.2 The Employer'ssalesmanagertestified that the distribution systemwas 95-percent jobber at the time of the hearing,although it is clear from the record that the Em-ployer often has switched these individuals backIPetitioner seeks to represent approximately12 jobbersand I ware-houseman The parties agreed that the warehouseman is an employee ofthe Employer properly included in any unit found appropriate.2 In additionto jobbersand companydrivers,the Employer also uti-hzes "distributors" to service certain outlying areas. These distributors"carry their own paper"-which we assume to mean handle their ownbillings-and, unlikethe jobbers,are not prohibited from handling, andindeed do handle,a variety of other products in additionto those pro-duced by the EmployerAs ofthe date of the hearing,however,no dis-tributors were workingout of the facility involvedherein.251and forth from employee or company driver statusto jobberstatus.The record shows that the jobbers currently arepaid a straight 14.5-percent commissionon sales (apercentagewhich the Employer unilaterally haschanged on occasion); receive no fringe benefits,sick days, vacations, or holidays; must purchasetheir own vehicles or lease them from the Employ-er; and are responsible for maintenance, fuel, andinsurance costs. They are not carried on the Em-ployer's payroll, and no deductions are taken fortaxes or workers' compensation. They cannot selltheir routes, and they must sign a "Jobber's Agree-ment," which has no expiration date but providesfor termination for cause. The company drivers, onthe other hand, are supplied trucks,maintenance,and fuel; receive holiday, vacation, and sick pay;earn a salary of $300 a week plus commission; arepaid expenses; do not work on Wednesdays; andmust fill out settlement and order sheets and turn incash daily.The Employer assigns jobbers specific routes,which they may run in any order they wish. Therecord shows that the Employer frequently adds orremoves stops from routes ona unilateral basis;gives specific instructions about how the routes aretobe serviced (including setting a mandatorynumber of store visits per week for the large retailchains); provides schematics for product-stocking;adds unordered products to jobbers' orders whichthey are expected to sell ("plussing"); and disci-plines the jobbers with threats of fines or loss ofloading privileges.The Employer's witness testified that there is nodaily supervision of the jobbers. Although it is notusualto have anyone ride along with a jobber,branch managers may monitor company drivers byobserving "work ethics" and driving habits. TheEmployer reviews the performance of both jobbersand company drivers in a "route sales personnelreport,"which analyzes an entire route to see if itisup to company standards in suchareas as mer-chandising techniques, condition of racks in stores,proper ordering procedures, and "cleanliness ofroutes."Although a company driver may notrefuse to service an account, jobbers may refuseunless it is a major (chain store) account whichconstitutes 90 to 95 percent of each jobber's terri-tory.The jobbers may hire helpers and set their com-pensationwithout the Employer's approval. Therecord shows, however, that helpers seldom areutilized and, even when a jobber chooses to use ahelper, on occasion the Employer has required thatthe jobber "remove" or not use the jobber's chosenhelper.The record also shows that the Employer280 NLRB No. 26 252DECISIONSOF NATIONAL LABOR RELATIONS BOARDhas terminated7-10 jobbersin the last 4-5 years inSouthern California for unsatisfactory performance.Approximately 7 or 8 of the Employer's 12 job-bers purchased their trucks directly from the Em-ployer, some with loans from the Employer. Thosejobbers who do not so purchase their trucks are re-quired to lease them from the Employer. The Em-ployer retains the option to repurchase the trucksthat it sold if the jobber leaves; and if the jobberwishes to keep the vehicle, all loans must be paidin full.The trucks are sold with the Employer'slogo,and the jobbersare encouragedto keep thelogo but are not required to do so.In the past, uni-forms were required and deductions from pay weremade for them. The Employer, however, no longerrequiresthat the jobberswear uniforms.Lastly, theEmployerissueswrittenwarningsto jobbers forsuch infractions as selling "out of code" productsor failing to serve a customer.Thesewarnings areclosely followed up by the Employer and, if notcorrected, the jobberis terminated.The Acting Regional Director found that thefactors which would support a finding of employeestatus-the jobbers' lack of a proprietary interest intheir routes and the Employer's complete controlover prices-did not outweigh the factors support-ing a finding of independent contractor status, in-cluding the jobbers' freedom to run their routes inany order they wish, the lack of daily supervisionor monitoringof their work, the independent hiringand compensation of helpers, and the lack of fringebenefits received from the Employer, together withthe "Jobbers Agreement" which holds out thesejobbers as independent contractors.Contrary to the Acting Regional Director, weagree with the Petitioner that although the JobbersAgreement, on its face, is indicative of an inde-pendent contractor arrangement between the Em-ployer and theindividualjobber, the record clearlyestablishesthat the Employer retains the right ofcontrol over the manner and meansby which thejobbers perform their jobs. Further, we find thatthe jobbers' arrangement with the Employer lacksany of the basic entrepreneurial or proprietarycharacteristics found in true independent contrac-tor relationships.The Employer alone sets and makes adjustmentsto the jobbers'routes, sometimesafter requests bythe jobbers and at other times over the objectionsof jobbers; determines the frequency of calls uponmajor (chain store) accounts, which constitute ap-proximately 90 to 95 percent of the dollar volumein each territory, and gives detailed instructions re-garding servicing and stocking of each account;sets all prices; adds unordered merchandise to thejobbers' orders, which the jobbers are required tosell; andoften has switched jobbers back and forthbetween company driver and jobber status accord-ing to what it felt was most advantageous to theCompany at that particulartime.The Employeralso disciplines the jobbers through written warn-ings and threats of loss of loading privileges. Fur-ther, although the jobbers may purchaseor leasetheir trucks, if they lease theymustdo so throughthe Employer. The Employerretainsthe option ofrepurchasing any trucks it "sold" to the jobber inthe event the jobber leaves. Although the jobbersare responsible for their own vehicles and, withsome restrictions exercised by the Employer, mayhire and use helpers on their routes, they do nothave a proprietary interest in those routes as theycannot sell them, and the Employer may changethem unilaterally and without notice to, or furtherrecourse by, the affected jobbers.Accordingly, based on the facts detailed above,we find that the Employer's jobbersare employeeswithin Section 2(3) of the Act and not independentcontractors.CompareNLRB v. Amber DeliveryService,651F.2d 57 (1st Cir. 1981), enfg. 250NLRB 63 (1980),H & H Pretzel Co.,277 NLRB1327 (1985), andAtlantic InterstateMessengers, 274NLRB 1144 (1985), withChecker Cab Co.,273NLRB 1492 (1985), andAirTransit,Inc.,271NLRB 1108 (1984).Therefore,aswehave concluded that the job-bers are employees, we find the petitioned-for unitappropriate for the purpose of collective bargainingwithin the meaning of the Act. Accordingly, theActing Regional Director's Decision and Order isreversed, and we shall reinstate the petition andremand the proceeding to the Regional Directorfor further appropriate action.ORDERThe petition in Case 21-RC-17572 is reinstatedand remanded to the Regional Director for appro-priate action.